Citation Nr: 1809044	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-29 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), asthma, bilateral hilar adenopathy, and obstructive sleep apnea, to include as secondary to the service-connected disability sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1967 to September 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated May 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Board granted service connection for sarcoidosis and denied an earlier effective date for the grant of service connection for coronary artery disease with Prinzmetal's angina, and remanded the Veteran's respiratory claims for further evidentiary development, requesting a VA examination to identify all respiratory disabilities present at any time since September 13, 2010, the date of the Veteran's claim for service connection, and a medical opinion as to whether any of the disabilities were caused by, or aggravated by, the Veteran's service-connected sarcoidosis.

In November 2016, the Veteran was afforded a VA examination.  The examination report and opinion, as well as an April 2017 addendum to the opinion, have been associated with the claims file.  Upon readjudication of the pending claims, the RO denied service connection in a Supplemental Statement of the Case (SSOC) dated April 2017 and returned the claim to the Board for further appellate consideration.

In his May 2013 substantive appeal, the Veteran requested a Board hearing, which was scheduled to be held on May 15, 2014 via video-conference at the Philadelphia RO.  However, in a letter dated May 2014 the Veteran notified VA that he would not attend the hearing, but advised that he would "attend the next appeal hearing" in Washington, D.C.  The record does not reflect that VA rescheduled the hearing.  Therefore, the Board contacted the Veteran by letter dated December 2017, requesting confirmation as to whether he still desired to appear before the Board in this matter.  The Veteran notified the Board in writing dated December 16, 2017 that he was withdrawing his request for a hearing.  As such, the Board will proceed with the review of the Veteran's claim at this time.

FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran is currently diagnosed with COPD or asthma.

2.  The Veteran's obstructive sleep apnea is not related to service, nor was it proximately caused or aggravated by his service-connected disability sarcoidosis.

3.  Hilar adenopathy is a manifestation of the already service-connected sarcoidosis.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include COPD, asthma, bilateral hilar adenopathy, and obstructive sleep apnea, to include as secondary to the service-connected disability sarcoidosis have not been met.  38 U.S.C. §§ 1110; 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.14, 4.97 (Diagnostic Code 6846) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

Prior to the rating decision on appeal, the Veteran was provided a VCAA notice letter in December 2010.  The letter notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for service connection, including what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  He was also notified as to how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In view of the foregoing, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, the Board finds that the Veteran received all required VCAA notice concerning his claim.

In addition, the Board finds that VA has satisfied its duty to assist the Veteran in obtaining his service personnel records and service treatment records (STRs), pertinent post-service treatment records, and providing a medical examination that was needed to assist in deciding the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Additionally, upon review, the Board finds that the November 2016 VA medical opinion and April 2017 addendum substantially comply with the Board's August 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  There are no outstanding post-service clinical records which the Veteran or his representative has specifically identified and authorized VA to obtain.  38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The Veteran had the opportunity to present evidence and provided statements in support of his claim.  As such, the Board finds that VA complied with all assistance provisions of the VCAA.
 
Pertinent Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In the absence of proof of a present disability, there necessarily can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection is also warranted for any disability that is proximately due to or a result of a service connected disability.  38 C.F.R. § 3.310(a).  The elements of a successful secondary service connection claim are evidence of: (1) a current disability (for which secondary service connection is sought); (2) a disability already service connected; and (3) the service connected disability caused or aggravated the disability for which service connection is sought.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A veteran, who, during active military service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to a herbicide agent (e.g., Agent Orange) unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307, 3.309.  If a veteran was exposed to an herbicide agent during service, certain diseases shall be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this case, however, none of the disabilities at issue in this appeal are among the diseases listed under 38 C.F.R. § 3.309(e).

In determining whether service connection is warranted for a disability, the VA determines whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C. § 5107(b).

A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran is competent to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, respiratory disorders are not the kind of conditions that are readily amenable to lay diagnosis or probative comment regarding their etiology, as the evidence shows that testing (e.g., x-rays and CT scans), physical examination, and other specific findings are needed to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; and Woehlaert, 21 Vet. App. at 462.

Analysis 

In the instant case, the Veteran seeks service connection for a respiratory disability.  

Pursuant to the Board's August 2016 remand, the Veteran was evaluated by a VA examiner, whose report and medical opinion dated November 2016 ("Opinion") and April 2017 addendum ("Addendum") have been associated with the claims file, and are considered together as a single opinion.  The examiner's report reflects that he reviewed the Veteran's claims file, including the medical records, and relevant medical references.  The examiner noted that the Veteran declined further pulmonary functions testing during the examination.  The VA examiner indicated that there is no objective evidence of a medical diagnosis of COPD or asthma in the Veteran's medical records.  The examiner further determined that the Veteran's bilateral hilar adenopathy is not a distinct disability but rather a manifestation of the service-connected sarcoidosis.  Lastly, the examiner opined that the Veteran's sleep apnea is less likely as not etiologically related to service or to the service-connected sarcoidosis.  The Board assigns these opinions great probative weight.  The VA examiner, a medical professional, examined the Veteran, reviewed the medical evidence of record, provided reasoned bases for the opinion, and considered multiple medical references in reaching conclusions, which are consistent with the evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

With regard to COPD or asthma, the examiner concluded that the Veteran's lungs do not show significant pulmonary disease and that "[t]he Veteran does not have the contended COPD condition[.]"  The examiner acknowledged that the claims file includes a prior diagnosis of asthma, but opined that "there is no objective evidence of the medical diagnosis of COPD or asthma" in the Veteran's medical records.  The examiner further stated that "[t]he hallmark of asthma is that there is reversible airway obstruction, and this has not been demonstrated in this veteran."  Noting that sarcoidosis and asthma are often confused with one another during the initial diagnosis, the examiner concluded that the previous diagnosis of asthma was in error.  Given this probative opinion, the Board concludes that the preponderance of the evidence is against a finding that the Veteran currently has COPD or asthma.

The Board also considered whether service connection for bilateral hilar adenopathy is warranted.  However, the examiner opined that bilateral hilar adenopathy is a manifestation of sarcoidosis, not a unique disability.  In this regard, the Board notes that VA rating criteria under Diagnostic Code 6846 specifies hilar adenopathy as a benchmark in determining the degree of severity of sarcoidosis.  See 38 C.F.R. § 4.97.

The Board emphasizes that the Veteran is not entitled to be compensated twice for the same disability symptoms.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The rationale behind this "rule against pyramiding" is that a claimant should not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

Thus, the evidence demonstrates that the Veteran's bilateral hilar adenopathy encompasses the same symptomatology as, and cannot be separated from, his already service-connected sarcoidosis.  Service connection cannot be separately granted for adenopathy as such an award would be duplicative of his already service-connected sarcoidosis and would amount to impermissible pyramiding.   Any issue as to a separate and distinct disability rating for hilar adenopathy can be accomplished by way of an increased rating claim for sarcoidosis.  Accordingly, the Board finds that the claim of entitlement to service connection for bilateral hilar adenopathy must be denied.

With regard to the Veteran's obstructive sleep apnea, the VA examiner noted that the Veteran was diagnosed with obstructive sleep apnea in 2012 without ever having undergone a diagnostic polysomnogram.  The examiner opined that the Veteran's obstructive sleep apnea was not incurred in, or caused by, an event or injury during his military service, as there is no evidence of the obstructive sleep apnea or sleep-disturbed breathing in the STRs.  The examiner stated that sarcoidosis is not a medically known cause or risk factor for sleep apnea, and further opined that the Veteran's obstructive sleep apnea was not made worse beyond its natural progression by his service-connected sarcoidosis, as the available objective data shows that the Veteran's sarcoidosis has minimal to no effect on his pulmonary functions.  Moreover, the examiner noted that because the Veteran has never had a polysomnogram, the degree, if any, to which his service-connected sarcoidosis would make worse his obstructive sleep apnea is impossible to tell without resorting to speculation and conjecture.  Indeed, service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2017); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Ultimately, the VA examiner concluded that the Veterans sleep apnea is likely caused by his being overweight, advancing age, unique maxillofacial anatomy, and nasal allergies.

In the absence of diagnosed current disabilities, it follows that service connection for COPD or asthma cannot be granted as the threshold element of the claim has not been met.  Moreover, as determined above, the Veteran's bilateral hilar adenopathy is not a separate and distinct disability, but rather a manifestation of the service-connected sarcoidosis.  Lastly, the weight of the competent evidence does not show that the Veteran's obstructive sleep apnea is etiologically related to the Veteran's military service or his service-connected sarcoidosis.  The Veteran has not submitted a medical opinion favorable to the claim.

In analyzing this claim, the Board also considered the Veteran's lay statements as to current diagnosis and etiology.  As a lay person, the Veteran is competent to relate observable respiratory symptoms, such as coughing or wheezing, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a respiratory disorder or relate a medical disorder to service or a service connected disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  

Based on this body of evidence, the appeal must be denied.  In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application here.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a respiratory disorder, to include COPD, asthma, bilateral hilar adenopathy, and obstructive sleep apnea, to include as secondary to the service-connected disability sarcoidosis is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


